Citation Nr: 1813594	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-29 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased, initial disability rating in excess of 10 percent for the right ankle strain.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right foot disability, to include as secondary to the right ankle strain.

4.  Entitlement to service connection for a left foot disability, to include as secondary to the right ankle strain.

5.  Entitlement to service connection for a right knee disability, to include as secondary to the right ankle strain.

6.  Entitlement to service connection for a left knee disability, to include as secondary to the right ankle strain.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include anger dysregulation and post-traumatic stress disorder (PTSD).

8.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

I.  VA and Private Treatment Records

During the above mentioned August 2017 Board videoconference hearing, the Veteran's representative alluded to additional treatment records from the Dallas VA Medical Center (VAMC) that needed to be associated with the claims file.  Id. at 3.  However, no additional treatment records have been requested or received from the Dallas VAMC since May 2016.  

The Veteran also testified that he has been receiving treatment from a private chiropractor for his claimed right and left feet disabilities, right and left knee disabilities, as well as his right ankle strain.  August 2017 Board Hearing Transcript at 4, 7, 12, 22.  According to him, the chiropractor has opined that his claimed right and left feet disabilities as well as the right and left knee disabilities are secondary to his right ankle strain.  A review of the claims file is negative for any request for or receipt of these records.  

Given the above, the Board finds a remand is necessary to obtain the Veteran's relevant VA and private treatment records.

II.  Increased, Initial Disability Rating for the Right Ankle Strain

During the August 2017 Board videoconference hearing the Veteran testified the severity of his right ankle strain has worsened since it was last examined by the VA in March 2015 in both pain and range of motion.  August 2017 Board Hearing Transcript at 20; see also March 2015 Ankle Conditions VA Examination Report.  As such, the Board finds a remand is necessary to afford him another VA examination to determine the current nature and severity of his right ankle strain.

III.  Service Connection for Right and Left Foot Disabilities

At the time of the Veteran's enlistment examination, the examiner noted he had asymptomatic moderate bilateral pes planus.  August 1984 Report of Medical Examination; see also 38 C.F.R. § 3.304(b).  During the August 2017 Board videoconference hearing, he confirmed that his feet were not bothering him at the time he entered service.  August 2017 Board Hearing Transcript at 23.  However, he testified that during basic training his feet began to hurt.  He sought medical treatment in service due to the pain, and he was given a wavier for a period of time to wear tennis shoes.  Id. at 10.  Additionally, he began wearing orthotics in his shoes, which has continued to use into the present day.  He believed the pain was due to the boots he had to wear in service on a daily basis.  Id. at 23.

A pre-existing injury or disease is presumed to have been aggravated during service if it underwent an increase in disability beyond its natural progression during such service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that the mere occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation). 

Initially, the burden is on the Veteran to establish an increase in severity in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Here, given his lay statements, the burden has been met and the presumption of aggravation is applicable.  Thus, the burden shifts to the VA to rebut the presumption by clear and unmistakable evidence that the worsening of the injury or disease was due to its natural progression.  Id.; see also Horn v. Shinseki, 25 Vet. App. 231, 235, 238-39 (2012).

Although the Veteran has been examined twice by the VA in this regard, neither the June 2012 nor March 2015 VA examiner proffered an opinion as to whether there was clear and unmistakable evidence that the worsening of the Veteran's pes planus in service was due to its natural progression.  See June 2012 VA Examination Report; October 2012 Addendum VA Medical Opinion; March 2015 VA Examination Report.  

As another matter, in the alternative, the Veteran contends the right and left foot disabilities are secondary to his right ankle strain.  See June 2013 Notice of Disagreement.  More specifically, he asserts the right ankle strain has caused undue stress to his other joints by causing his gait to change and weight to shift.  No VA examiner has addressed the issue of secondary service connection with respect to these claims.

For the reasons above, a remand is necessary for another VA examination.  

IV.  Service Connection for Right and Left Knee Disabilities

The Veteran contends that he has right and left knee disabilities, secondary to his right ankle strain.  See June 2013 VA Form 9; August 2017 Board Hearing Transcript at 5-6.

In furtherance of these claims, the Veteran was afforded a VA examination in March 2015.  March 2015 Knee and Lower Leg Conditions VA Examination Report.  Following examination, the VA examiner diagnosed him with bilateral knee strain.  Nevertheless, the VA examiner opined that it was less likely than not the bilateral knee strain was proximately due to his right ankle sprain.  Unfortunately, the VA examiner did not address the issue of whether the bilateral knee strain was aggravated by his right ankle sprain.  Id.; cf. El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that when adjudicating a secondary service-connection issue, it is clear error for the Board to rely on an opinion that addressed only causation).  

Furthermore, a review of the claims file also discloses the Veteran has carried at least one other left knee diagnosis during the pendency of these claims; minimal degenerative changes.  See August 2013 M.C.M.C. Radiology Report; see also July 2001 Treatment Note from Dr. J.B.B. (noted an impression of chondromalacia patellae of the left knee).  However, the March 2015 VA examiner did not address this diagnosis.

In view of the above, a remand is necessary for another VA examination. 

V.  Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder, which stems from his service.  See August 2017 Board Hearing Transcript at 12-16.

The Veteran has undergone two VA examinations in this regard.  See June 2012 Mental Disorders VA Examination Report; April 2016 Initial PTSD VA Examination Report.  The June 2012 VA examiner determined that he had never been diagnosed with an acquired psychiatric disorder.  Naturally, the VA examiner did not provide a nexus opinion.  In contrast, the April 2016 VA examiner concluded he had been diagnosed with obsessive compulsive disorder as well as other specified depressive disorder.  Nonetheless, the VA examiner opined that it was less likely than not either diagnosis was caused by or otherwise related to his service.  Further, the VA examiner excluded the diagnosis of PTSD by finding neither stressor cited by him met the full PTSD diagnostic criteria.

A review of the claims file reveals the Veteran has additionally been diagnosed with adjustment disorder with anxiety, major depressive disorder, PTSD, unspecified trauma and stress related disorder, and a history of anger dysregulation.  See March 2015 VA Mental Health and Physical Note; March 2016 VA Mental Health Counseling Note; August 2017 Letter from L.A.M. a Licensed Professional Counselor (LPC).  Unfortunately, neither VA examiner had an opportunity to consider the diagnoses of adjustment disorder with anxiety nor unspecified trauma and stress related disorder. 

While L.A.M., a LPC, opined in the August 2017 letter that his diagnoses of PTSD and major depressive disorder were caused by his experiences in service, L.A.M. failed to provide any supporting rationale or reconcile the April 2016 VA examiner's findings with their own.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); cf. also See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As a result, the August 2017 Letter from L.A.M. is inadequate to adjudicate this claim.
Based on the above, a remand is necessary to obtain an addendum VA medical opinion.

VI.  Service Connection for Sleep Apnea 

The Veteran contends that his claimed sleep disorder is secondary to his claimed acquired psychiatric disorder.  See October 2015 VA Form 9.  A review of the claims file establishes that he has been diagnosed with sleep apnea.  See June 2015 Letter of Interpretation of Polysomnography.  

Although at the time of the June 2012 VA examination, the Veteran had not been formally diagnosed with sleep apnea, the VA examiner suspected his reports of sleep disturbances were attributable to sleep apnea and unrelated to an acquired psychiatric issue.  See June 2012 Mental Disorders VA Examination Report. 
A review of the Veteran's service treatment records shows he had weight management issues in service.  At the time of his enlistment, he weighed 197 pounds, but by May 1991 he weighed 220 pounds, and by September 1992 he weighed 250 pounds.  See August 1984 Report of Medical Examination; May 1991 Nutrition Counseling Questionnaire; September 1992 Nutritional Assessment of Dietary Intake.  His weight management issues continued post-separation.  See January 2012 M.F.H.C. Treatment Note (the Veteran weighed in at 206 pounds); January 2014 M.F.H.C. Treatment Note (the Veteran weighed in at 249 pounds); February 2015 VA Medication Management Note (the Veteran weighed in at 252 pounds).

The Veteran has yet to be afforded a VA examination with respect to this claim.  Considering the above, the Board finds the McLendon elements necessitating a VA examination have been met, and a remand is necessary to provide him with one.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify any outstanding relevant private treatment records.  Secure any necessary authorization from him to obtain them.  Thereafter, obtain a copy of the private treatment records from each treatment provider or facility identified by him.

2. Obtain the Veteran's relevant, outstanding VA treatment records from the Dallas VAMC and its affiliated facilities.

3. Once the first and second requests have been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the current nature and severity of his service-connected right ankle strain.

4. Once the first and second requests have been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his claimed pes planus of the right and left feet.

After reviewing the complete record and conducting all examinations and testing deemed necessary, the examiner should: 

a. Opine as to whether there is clear and unmistakable evidence the Veteran's pre-existing pes planus of the right and/or left foot was not aggravated beyond its natural progression during his active duty service and explain why.

b. If the pre-existing pes planus of the right and/or left foot was not aggravated beyond its natural progression during the Veteran's active duty service, opine as to whether it is at least as likely as not (50 percent probability or greater) that his pes planus of the right and/or left foot has been aggravated beyond its natural progression by the service-connected right ankle strain.

c. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements. 

5. Once the first and second requests have been completed to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his claimed right and left knee disabilities.

After reviewing the complete file and conducting all examinations and testing deemed necessary, the examiner should:

a. Identify all current and prior diagnoses of a right and/or left knee condition.

b. Reconcile all prior diagnoses of a right and/or left knee condition, to include knee strains, chondromalacia patellae, and degenerative changes, with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each diagnosis, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service and explain why.

d. As to each diagnosis that is not caused by or otherwise related to the Veteran's active duty service, opine as to whether it is at least as likely as not (50 percent probability or greater) proximately due to or aggravated by the service-connected right ankle strain.

The examiner is reminded that causation and aggravation are distinct concepts, and each must be addressed when rendering an opinion.

e. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements. 

6. Once the first and second requests have been completed, to the extent possible, obtain an addendum medical opinion regarding the nature and etiology of the Veteran's claimed acquired psychiatric disorders.  The need for another examination is left to the discretion of the medical professional proffering the medical opinion.

After reviewing the complete file, the examiner should:

a. Reconcile the diagnoses of a history of anger dysregulation, adjustment disorder with anxiety, and unspecified trauma and stress related disorder contained in the March 2015 VA Mental Health and Physical Note and August 2017 Letter from L.A.M., LPC, with the findings of the April 2016 Initial PTSD VA Examination Report.  If any of these diagnoses cannot be reconciled with the April 2016 VA examination's findings, explain why.

b. For any diagnosis that cannot be reconciled with the April 2016 VA examination's findings, opine as to whether it is at least as likely as not (50 percent probability or greater) it was caused by or is otherwise related to his active duty service, to include his anger management issues in service, and explain why.

c. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements. 

7. Once the first and second request have been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his claimed sleep disorder.

After reviewing the complete file and conducting all examinations and testing deemed necessary, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's diagnosis of sleep apnea was caused by or is otherwise related to his active duty service, to include his weight management issues in service, and explain why.

b. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements.
8. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


